Citation Nr: 0637687	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
degenerative joint disease of the left knee.

This claim was previously before the Board in February 2006.  
The Board determined that additional development was 
necessary, to include scheduling the veteran for a new VA 
examination.  Additional development has been completed and 
the claim is now properly before the Board for final 
appellate review.  Unfortunately, additional development is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

As noted, in February 2006, the Board remanded this claim for 
the veteran to be scheduled for a VA examination to determine 
whether his degenerative joint disease of the left knee is 
due to his service-connected left ankle and/or right knee 
disabilities.  In remanding the veteran's claim, the Board 
noted that the record contained three separate medical 
opinions which addressed the etiology of the veteran's left 
knee degenerative joint disease, but did not address the 
relative likelihood that the left knee arthritis is 
proximately due to, the result of, or aggravated by his 
service-connected left ankle and/or right knee disabilities.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For the reasons set forth below, 
it is found that the instructions of the November 2005 Remand 
were not fully complied with, necessitating another remand.

In May 2006, a VA physician submitted a written statement in 
response to the Board's Remand.  Review of the written 
statement reveals the physician addressed the relationship 
between the veteran's service-connected right knee disability 
and left knee degenerative joint disease; however, the 
examiner did not address the potential relationship between 
the veteran's service-connected left ankle disability and 
left knee degenerative joint disease.  

The Board notes the veteran suffered an injury to his left 
ankle in service, for which he is service-connected, and 
subsequently manifested degenerative joint disease of the 
right knee, for which he is also service-connected as 
secondary to the left ankle disability.  The first indication 
in the evidence of record of a left knee problem is in a June 
2002 VA examination report and later in a September 2002 
private medical record.  Because the veteran asserts that his 
service-connected left ankle disability caused the 
degenerative joint disease in his left knee, the issue of 
whether a relationship exists between his current diagnosis 
of left knee arthritis and/or service-connected left ankle 
disability is critical to this case.  The Board notes this 
issue requires medical expertise, and there is no competent 
medical opinion of record which addresses the issue.  
Therefore, the Board finds that a remand for a medical 
opinion is necessary in order to render a fully informed 
decision.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	If possible, arrange for the examiner who 
submitted the May 2006 VA opinion to review 
the claims file, to include this Remand, 
and address whether the veteran's left knee 
degenerative joint disease is proximately 
due to, the result of, or aggravated by his 
service-connected left ankle disability.  
Based upon review of the record and 
previous clinical findings:

a.	The physician should proffer an 
opinion, with supporting analysis, as 
to whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that any current left knee disability 
is proximately due to, the result of, 
or aggravated by service-connected 
left ankle arthritis.  A complete 
rationale should be provided for all 
opinions offered.

b.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
above the baseline level of severity 
of the non-service-connected 
disability before the onset of the 
claimed aggravation.

d.	 If it cannot be determined whether 
the veteran's left knee disability is 
causally related to his service-
connected left ankle disability, on a 
medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the report, and explain why this is 
so.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
left knee degenerative joint disease.  If 
the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


